DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is responsive to the amendment filed on August 3, 2021. Claims 1-3, 5-12 and 14-19 are pending.

Response to Arguments
Applicant's arguments filed August 3, 2021 have been fully considered but they are not persuasive. Applicant argues that Gregory (US Patent 4,826,400) appears to have a bow like curvature, such that the points at which the trailing edge 47 intersect with the shrouds 38, 40 contact the same radial line, and thus do not disclose the trailing edge 47 diverge circumferentially away from a radial projection line. The Examiner respectfully disagrees and notes that Gregory (Fig. 6) discloses a leaned arc shape of the trailing edge (47’) diverging circumferential away from a radial projection line (70’). Note that even at the top of the trailing edge (47’) near the second point, the trailing edge diverges away from the radial projection (see annotated Fig. 6). Accordingly, the rejection is sustained.


    PNG
    media_image1.png
    266
    401
    media_image1.png
    Greyscale

Annotated Fig. 6 of Gregory (US Patent 4,826,400)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “The turbomachine of claim 10, The airfoil of claim 1”, and further recites “the circular arc”. Note that “The turbomachine of claim 10” already has an airfoil and it is unclear whether the claim is requiring multiple airfoils. Furthermore, the airfoil of claim 1 include duplicative terms (including “circular arc”), and it unclear whether the claim is establishing two instances of each term and which “circular arc” is being referenced.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim is not in proper dependent form and it is unclear which independent claim(s) 1 and/or 10 applicant is intending to incorporate by reference.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory (US Patent 4,826,400).
	In regards to claim 1, Gregory discloses an airfoil of a stator vane (24, Figs. 2, 6) for a turbomachine (Fig. 1), the turbomachine defining an axial direction (10), a radial direction (70’, Fig. 6) perpendicular to the axial direction, and a circumferential direction extending concentrically around the axial direction, the airfoil extending radially between an inner platform (40, 40’) of the stator vane and an outer platform (38, 38’) of the stator vane, the airfoil comprising: 
a leading edge (46, Fig. 2) extending across the airfoil from the inner platform to the outer platform; 
a trailing edge (47’, Figs. 2, 6) downstream of the leading edge along a flow direction, the trailing edge extending across the airfoil from a first point intersecting the inner platform to a second point intersecting the outer platform, wherein a radial projection extends through the first point, and wherein the trailing edge diverges circumferentially away from the radial projection from the first point to the second point (see Fig. 6); 
a pressure side (30) surface extending between the inner platform and the outer platform and extending between the leading edge and the trailing edge; and 
a suction side (32) surface extending between the inner platform and the outer platform and extending between the leading edge and the trailing edge, the suction side surface opposing the pressure side surface; 
wherein the trailing edge defines a circular arc (see Figs. 5-6 with the stacking line 50’ coinciding with the trailing edge 47’) between the inner platform and the outer platform (Col. 4, lines 17-42, Fig. 6 shows the arc configuration of Fig. 5 with a lean).
In regards to claim 10, Gregory discloses a turbomachine (8, Fig. 1) defining an axial direction (10), a radial direction, a radial direction (60, 70’, Figs. 5, 6) perpendicular to the axial direction, and a circumferential direction extending concentrically around the axial direction, the turbomachine comprising:
a compressor (14);
a combustor (16) disposed downstream from the compressor; and
a turbine (18, 20) disposed downstream from the combustor, the turbine including a stator vane (24) having an inner platform (40, 40’), an outer platform (38, 38’) of the stator vane, and an airfoil, the airfoil of the stator vane comprising: 
a leading edge (46, Fig. 2) extending across the airfoil from the inner platform to the outer platform; 
a trailing edge (47, Figs. 2, 6) downstream of the leading edge along a flow direction, the trailing edge extending across the airfoil from a first point (62) intersecting the inner platform to a second point intersecting the outer platform (not labeled Fig. 6), wherein a radial projection (70’) extends through the first point, and wherein the trailing edge diverges circumferentially away from the radial projection from the first point to the second point (Fig. 6); 
a pressure side (30) surface extending between the inner platform and the outer platform and extending between the leading edge and the trailing edge; and 
a suction side (32) surface extending between the inner platform and the outer platform and extending between the leading edge and the trailing edge, the suction side surface opposing the pressure side surface; 
wherein the trailing edge defines a circular arc (see Figs. 5-6) between the inner platform and the outer platform (Col. 4, lines 17-42).
In regards to claim 19, Gregory discloses the circular arc is a portion of a circle, and the circle lies in a plane that is not parallel to an axial-radial plane (Figs. 5-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-9, 11-12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (US Patent 4,826,400) in view of Greim (US 2009/0257866).
	In regards to claims 2-3, 11-12 and 19, Gregory discloses the circular arc is a portion of a circle, and the circle lies in a plane (ex. radius formed from 54 being coaxial to the engine axis and the curve appearing to be formed in the radial, circumferential directions, see Figs. 5-6).

    PNG
    media_image2.png
    206
    267
    media_image2.png
    Greyscale

Figure 5 of Gregory with circle in radial-circumferential plane
	Gregory does not disclose the circle lies in a plane not parallel to the axial or the radial direction, and not parallel to the circumferential direction or the radial direction, and the plane is not parallel to a circumferential-radial plane.
	Greim discloses a trailing edge with an arc curve (par. 22) in three dimensions with the arc having an axial lean (Fig. 2 below) and twist (Fig. 3), in addition to a circumferential lean (Fig. 1) which results in a curve not parallel to the axial or radial directions, and not parallel to the circumferential or radial directions and circumference-radial plane.

    PNG
    media_image3.png
    290
    377
    media_image3.png
    Greyscale

Figure 2 of Greim showing a curve formed with an axial lean
	Gregory discloses a turbine vane having a trailing edge formed as a circular arc within a plane in a direction of the suction side of the vane in a plane, however does not disclose the curvature is not parallel to the axial or radial directions, and not parallel to the circumferential or radial directions. Griem, which is also directed to a turbine airfoil with an arc shape, discloses a complex curvature of a trailing edge including a twist and axial lean, in additional to a circumferential lean, which provides advantages of radial distribution of a mass flow and reduces radial pressure gradient, to improve throughflow volume (par. 11). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the airfoil of Gregory by leaning the trailing edge in the axial direction and/or twisting the trailing edge relative to the radial direction, as taught by Greim, such that the circle of Gregory lies in a plane not parallel to the axial or the radial direction, and not parallel to the circumferential direction or the radial direction and circumferential-radial plane, to reduce radial pressure gradients, and to improve throughflow volume (Greim par. 11).
	Note that Gregory includes an arc defined by a circle with axis A normal to the plane of the circle which is being modified to include a lean and/or twist of circle. This would result in the axis A being at an angle to the axial direction of the gas turbine. This results in the circle defining the arc being in a plane that is not orthogonal to the coordinate system of the gas turbine. 

    PNG
    media_image4.png
    283
    377
    media_image4.png
    Greyscale

Figure 2 of Gregory with axis A normal to the circular arc
	In regards to claims 7-9 and 16-18, Gregory discloses all of the claimed elements except the trailing edge curves outward along the flow direction between the first point and the second point, the second point is not upstream of the first point, and the second point is downstream of the first point.
	Greim discloses the trailing edge curves outward along the flow direction between the first point and the second point (Fig. 2), the second point is not upstream of the first point (Fig. 2, relative to rotational axis 8), and the second point is downstream of the first point (Fig. 2).

    PNG
    media_image3.png
    290
    377
    media_image3.png
    Greyscale

Figure 2 of Greim
	Gregory discloses a turbine vane having a trailing edge with curvature, however does not disclose the trailing edge curves outward along the flow direction between the first point and the second point, the second point is not upstream of the first point, and the second point is downstream of the first point. Griem, which is also directed to a turbine airfoil with an arc shape, discloses a complex curvature of a trailing edge including an axial curve outward along the flow direction with the outer point being further downstream, which provides advantages of radial distribution of a mass flow and reduces radial pressure gradient, to improve throughflow volume (par. 11). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the airfoil of Gregory by forming the trailing edge curving outward along the flow direction between the first point and the second point, the second point is not upstream of the first point, and the second point is downstream of the first point, as taught by Greim, to reduce radial pressure gradients, and to improve throughflow volume (Greim par. 11).

Claims 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (US Patent 4,826,400) in view of Greim (US 2009/0257866) and in further view of Cox (US Patent 4,714,407).
	In regards to claims 5 and 14, Gregory discloses all of the claimed elements as set forth in the rejection of claim 1, except the trailing edge is orthogonal with the outer platform in an axial-radial plane, and the trailing edge is oblique to the inner platform in the axial-radial plane.
	Greim discloses a stator blade with a trailing edge (12) appearing nearly orthogonal with an outer outer platform (3) in an axial-radial plane (Fig. 2), and the trailing edge is oblique to an inner platform (2) in the axial-radial plane (Figs. 2).
Gregory discloses a turbine vane having a trailing edge with curvature, however does not disclose the curvature in the radial-axial plane. Greim which is also directed to a stator blade of a turbomachine discloses the trailing edge close to being orthogonal with the outer platform in an axial-radial plane, and the trailing edge is oblique to the inner platform in the axial-radial which provides radial distribution of a mass flow and reduces radial pressure gradient, to improve throughflow volume (par. 11). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the airfoil and turbomachine of Gregory by providing a trailing edge appearing to be nearly orthogonal with the outer platform in an axial-radial plane, and the trailing edge is oblique to the inner platform in the axial-radial to improve radial distribution of a mass flow, to reduce radial pressure gradients, and to improve throughflow volume (Greim par. 11).
	Gregory as modified by Greim, does not explicitly disclose an orthogonal relationship of the outer platform with trailing edge.
	Furthermroe, Cox discloses a trailing edge orthogonal to an outer platform (Figs. 3, 10C at tip).
	Gregory, as modify by Greum discloses a turbine vane having a trailing edge with curvature in an axial radial plane, however does not explicitly disclose the particular orthogonal arrangement of the trailing edge with the outer platform. Cox, which is also directed to a turbine airfoil, discloses a curvature of a trailing edge with an orthogonal relationship at the tip to improve the efficiency of the airfoil due to better control of flow distribution and reduction in the generation of secondary flows (Col. 2, lines 12-24). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the airfoil and turbomachine of Gregory by constructing the trailing edge to be orthogonal at the outer platform, as taught by Cox, to improve the efficiency of the airfoil due to better control of flow distribution and reduction in the generation of secondary flows (Cox Col. 2, lines 12-24).
	In regards to claims 6 and 15, the modified the airfoil and turbomachine of Gregory comprises the trailing edge forms an angle of less than ninety degrees with the inner platform in the axial-radial plane (Greim Fig. 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745 

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                               

9/15/2021